        Case 1:20-cv-02194-VEC Document 10 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
                                                                       !   L LI~', . I   C ·, ·, !
INDUSTRY FUND, TRUSTEES OF THE NEW                                         D(K'·
YORK CITY CARPENTERS RELIEF AND
CHARITY FUND, THE CARPENTER                                                !)/\T:
CONTRACTOR ALLIANCE OF
METRO POLITAN NEW YORK, and the NEW
YORK CITY DISTRICT COUNCIL OF
CARPENTERS,
                     Petitioners,                                           20 CIVIL 2194 (VEC)

                 -against-                                                       JUDGMENT

OGEE CONSTRUCTION LLC,
                    Respondent.
----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated June 25, 2020, the petition to confirm arbitration is granted and

judgment is entered in Petitioners' favor in the amount of $62,929.83 plus 7.5% prejudgment

interest from November 13, 2019, in the amount of$2,922.36, and an additional $1,326 for

attorneys' fees and costs related to this action, and also post-judgment interest at the statutory rate,

28 U.S.C. § 1961, until the judgment is paid; accordingly, the case is closed.

Dated: New York, New York
       June 26, 2020

                                                        RUBY J. KRAJICK

                                                              Clerk of Court
                                               BY:
                                                         ::t11~
                                                          Deputy Clii-k
